Dykman, J.
The defendant was indicted for a violation of the excise laws by the sale of spirituous liquors, and upon a trial in the court of sessions in Rockland county he was convicted of the offense, and this appeal is from such judgment of conviction. The offense was established upon the trial, but the defense was that the sales of liquor so proven were made by a social club, and not by the defendant. Thereupon the public prosecutor charged and insisted that the club was a sham and a pretense, devised and organized to evade the excise laws, and that question was submitted to the jury, and the verdict was against the defendant. It is therefore to be assumed now that the jury found the club to be a scheme contrived for the evasion of the laws prohibiting the sale of spirituous liquors. The decision of the court of appeals, however, in the case of People v. Andrews, 115 N. Y. 427, 22 N. E. Rep. 358, sweeps away that defense, and leaves the defendant without any justification. The conviction should therefore be affirmed.